  Case 8:20-cv-00313-MCS-JDE Document 21 Filed 07/08/20 Page 1 of 2 Page ID #:90

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00313JVS(JDEx)                                       Date   July 8, 2020
 Title             James Rutherford v Basraon LLC, et al



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE SCHEDULING DATES

         The Court has read and considered the parties Rule 26(f) Report and sets the following dates:

                            Jury Trial                            July 13, 2021 at 8:30 a.m.
                             File Findings of Fact and Conclusions of Law by July 6, 2021
                            Final PreTrial Conference             June 28, 2021 at 11:00 a.m.
                             File PreTrial Documents not later than June 22, 2021
                             File motions in limine not later than June 1, 2021
                            Discovery Cut-off                     March 30, 2021
                            Law and Motion Cut-off                May 24, 2021 at 1:30 p.m.
                              Motions to be filed and served not later than April 27, 2021
                            Last Day to Amend Pleadings or Add Parties November 30, 2020

        Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #2 before the Court’s Attorney Settlement Panel. The Court orders that any settlement
discussions shall be completed not later than January 29, 2021. Counsel shall file a Joint Report of the
parties regarding outcome of settlement discussions, the likelihood of possible further discussions and
any help the Court may provide with regard to settlement negotiations not later than seven (7) days after
the settlement conference.
        The Scheduling Conference set for July 13, 2020 at 10:30 a.m. is VACATED.
On March , 2020, the Court issued an order to show cause why the Court should not decline to exercise
supplement jurisdiction over the state claims (28 U.S.C. § 1367). (Docket No. 9.) Plaintiff responded.
(Docket No. 16. )

        Pursuant to 28 U.S.C. § 1367(c)(4), the Court declines to exercise supplemental jurisdiction in
light of California’s recent legislation regulating the filing of claims under California Civil Code §§ 51
et seq. which evidences a special state interest in such cases. The Court adopts the reasoning in Schutza
v. Cuddeback, 262 F. Supp. 3d 1025 (S.D. Cal. 2017), and Arroyo v. Kazamo, LLC, Case No. CV 19-
2720 PA (MRWx), Central District of California, Aug. 5, 2019.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 8:20-cv-00313-MCS-JDE Document 21 Filed 07/08/20 Page 2 of 2 Page ID #:91

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00313JVS(JDEx)                                           Date     July 8, 2020
 Title          James Rutherford v Basraon LLC, et al

       The Court stays these claims pending the disposition of the Ninth Circuit appeals in Schutza and
Arroyo. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The stay does not bar any party from moving
for equitable relief or complying with the Court’s orders regarding site inspections




                                                                                                   :       0

                                                          Initials of Preparer      lmb




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                        Page 2 of 2
